Title: General Orders, 11 April 1780
From: Washington, George
To: 


          
            Head Quarters Morris Town April 11th 1780
            Parole Watch.  Countersigns Youngster, Yearling.
          
          [Officers] Of the Day Tomorrow[:] Colonel Ogden, Lieutenant Colonel Commandt Weissenfells, Brigade Major Hand’s Brigade.
          A Corporal and four men from the first pennsylvania Brigade are to

be sent to the Quarter Master General’s clothing store tomorrow, and are to be relieved every other day by the same brigade untill further orders.
          The Brigade Quarter masters are immediately to make Returns to the Quarter master General of all the public riding Horses saddles and Bridles in the Brigades to which they belong specifying the particular persons name and rank in whose possession they are; also at what time they were received by whose order; and for what particular purpose: These Returns are to be countersigned by the Brigadiers or Officers commanding Brigades.
          The attendance of the Brigade Major of the Day for Orders is dispensed with.
          The Honorable the Congress having been pleased to pass the following Resolve; all persons concerned are required to take Notice thereof.
          
            In Congress March 22nd 1780
            Resolved “That the Office of Commissioner of Clothing accounts established by a Resolve of Congress of the 2nd of March 1779 be discontinued after six months from the date hereof; and that all persons having clothing accounts for the year 1777 and who do not exhibit them to the said commissioner within that period shall not receive any compensation for any Arrearages they may hereafter claim to be due to them.[”]
            Colonel Scammell having returned will resume the duties of his Office.
            The Commander in Chief requests Colonel Williams to accept his Thanks for the attention assiduity and propriety with which he has conducted the office in the absence of Colonel Scammell.
          
          
            After Orders April 11th 1780.
            Mr Pomeroy Commissioner of clothing accounts for the year 1777 quarters at Mr George King’s opposite the Paymaster General’s Office in Morristown.
          
        